March 29, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          GLENN FLOYD SMITH, Appellant

NO. 14-11-00673-CV                        V.

                         CLEMENT ALDRIDGE, JR., Appellee
                             ____________________



       This cause, an appeal from the judgment in favor of appellee, Clement Aldridge,
Jr., signed July 13, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order this decision certified below for observance.